Citation Nr: 0738629	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the left knee, status post medial 
meniscectomy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2001 and February 2004 rating decisions 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2004, the Board remanded the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for the 
left knee disability for additional development.  It was then 
returned to the Board.  In a March 2006 decision, the Board 
denied the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for degenerative arthritis of the left 
knee, status post medial meniscectomy.  The veteran 
subsequently appealed this issue to the U.S. Court of Appeals 
for Veterans Claims (Court).  While that case was pending at 
the Court, the veteran's attorney and the VA Office of the 
General Counsel filed a Joint Motion to vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In a July 2007 Order, the Court granted the joint motion, 
vacated the Board's March 2006 decision, and remanded this 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

As indicated above, the Court remanded this case to the Board 
for additional adjudication.  Specifically, the Joint Motion 
indicated that the veteran was to be afforded an additional 
VA examination to consider the criteria of DeLuca v. Brown, 8 
Vet. App. 202 (1995), and to determine whether the veteran's 
knee demonstrates laxity or instability.  Thus, the Board 
must remand this claim to the RO to afford the veteran 
another examination.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the RO denied this claim in a February 
2004 rating decision.  In November 2004, the veteran 
submitted a notice of disagreement with this denial.  The RO 
has not yet issued the veteran a statement of the case (SOC) 
with regard to this issue.  Therefore, a remand is required.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to ascertain the nature 
and extent of his left knee disability.  The 
claims folder must be made available to the 
examiner in conjunction with the examination.  
Any necessary tests should be conducted.  The 
examiner should address the following:

a.  The examiner should address ranges of 
painless motion of the left knee.  Any pain 
with motion or pain with other functional 
use should be noted.  Regarding limitation 
of motion found, the examiner should 
comment on the presence or absence of 
associated pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, and the functional loss resulting 
from any such manifestations.

b.  The examiner should provide an opinion 
as to whether the veteran's left knee 
demonstrates any instability or laxity.  In 
making this determination, the examiner 
should refer to the May 2004 VA examination 
report, which noted the knee was very loose 
and could also be dislocated from the 
groove, and the June 2004 private treatment 
record, in which the physician measured +2 
medial laxity of the left knee.

c.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

2.  Thereafter, the RO should readjudicate the 
remanded left knee claim de novo.  If any 
benefit sought for this remanded claim is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

3.  The RO should issue a statement of the 
case regarding the issue of entitlement to 
service connection for PTSD.  Then, if, and 
only if, the veteran completes his appeal by 
filing a timely substantive appeal as to this 
issue, that claim should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

